Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: altering the chemical composition of the exposed surface and a fraction of the interior portion of the III-V film layer to form an altered portion of the III-V film layer using a hydrogen-based plasma treatment; removing the altered portion of the III-V film layer using a chlorine-based plasma treatment; and repeating the altering and removing of the III-V film layer until a predetermined amount of the III-V film layer is removed from the substrate, in the context of the instant claim.  The closest cited prior art of Kwon et.al. (US20070134926) discloses a method for removing III-V film layers using a mixed gas plasma comprising both a hydrogen-based gas and a chlorine-based gas in a single step (paragraph 0034). 
Regarding claims 2-10, they are dependent from claim 1.
Regarding claim 11, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: treating the exposed surface using a chlorine-based plasma pre-treatment to form a passivation layer on the exposed surface; treating the substrate with a hydrogen-based plasma treatment to form a hydrogen interface layer between the passivation layer and the 
Regarding claims 12-18, they are dependent from claim 11.
Regarding claim 19, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: altering the chemical composition of the exposed surface and a fraction of the interior portion of the III-V film layer to form an altered portion of the III-V film layer using a hydrogen-based plasma treatment; removing the altered portion of the III-V film layer using a halogen-based plasma treatment; purging the vacuum process chamber of halogen-based chemistry from the halogen-based plasma treatment; and repeating the altering of the chemical composition of the exposed surface, the removing of the altered portion of the III-V film layer, and the purging the vacuum process chamber of the halogen-based chemistry until a predetermined amount of the III-V film layer is removed from the substrate, in the context of the instant claim.  The closest cited prior art of Kwon et.al. (US20070134926) discloses a method for removing III-V film layer using a mixed gas plasma comprising both a hydrogen-based gas and a chlorine-based gas in a single step (paragraph 0034). 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Choquette et al (US5275687) discloses a method for cleaning a contaminated III-V by sequential steps of exposure to hydrogen plasma and chemical etching in chlorine (abstract).  The sequential steps are not repeated in completing the cleaning process (claim 1).  Oehrlein et al. (ECS Journal of Solid State Science and Technology, vol. 4, year 2015, pages N5041-N5053) teaches etching III-V layer using plasma comprising Cl2, followed by energetic particle bombardment (Table 1; pages N5044 and N5045).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JIONG-PING LU/
Primary Examiner, Art Unit 1713